DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 02/21/2022.
The amendments filed on 02/21/2022 have been entered. Accordingly claims 1-6, 8-19, and 38-39 remain pending. Claims 1-6, 10-11, 13, 19, and 38 are presently amended.
The previous objections to the drawings have been withdrawn in light of applicant's amendments to Fig. 7. 
The previous rejections of claims 2-6 and 13 under 35 USC 112(b) have been withdrawn in light of applicant’s amendments to claims 2 and 13.

Response to Arguments
Applicant's arguments filed 02/21/2022 regarding the 35 USC 101 rejection of the claims have been fully considered but they are not persuasive. 
Applicant argues that the claims are allegedly not directed to an abstract idea because the claims do not recite a judicial exception. In response examiner notes that the claims are directed to concepts analogous to human mental work relating to collection, storage, and recognition of data as noted by the courts (Smart Systems Innovations). For example, an operator could observe the PET dataset and specifically the activity distribution set as well as observe the couch movement to determine the offset of the couch as claimed. The claims, as detailed below, are also directed to mathematical concepts which have been identified by the courts by way of example, such as mathematical relationships, mathematical formulas or equations, mathematical calculations.
Applicant also argues that the claims allegedly recite additional elements that integrate the exception into a practical application. In response examiner notes that the additional elements, detailed below, merely add insignificant extra-solution activity to the judicial exception as well as apply or implement the judicial exceptions on a computer and therefore do not integrate the judicially recognized exceptions into a practical application. 
Applicant further argues that the claims allegedly meet the “significantly more” requirements because the claimed invention includes improvements to the functioning of a computer and improvements to another technology requirement. Applicant has not provided any evidence showing that the claimed invention results in an improvement to the technology, e.g. specific paragraphs of the specification, experimental data comparing applicant's method steps and results with those of the closest prior art, etc. Therefore, applicant’s assertion constitutes mere argument. See also In re Linder, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972; Ex parte George, 21 USPQ2d 1058 (Bd. Pat. Appl. & Inter. 1991).
Applicant's arguments regarding the 35 USC 112(a) enablement and written description rejections of the claims have been fully considered but they are not persuasive. Applicant argues that the amended claims meet the enablement requirement. Specifically, on page 25 of the Remarks, applicant argues that the amendments allegedly provide a correlation between “an activity distribution set of the tracer species” from a “PET dataset” and “an offset of the couch”. However, the new limitations merely recite how to use the alleged correlation. Undue experimentation would be required to make a claim that such a correlation between “an activity distribution set of the tracer species” from a “PET dataset” and “an offset of the couch” even exists.
Applicant also argues that the amended claim and the specification allegedly provides adequate direction as to how to make or use the invention. Although applicant’s disclosure states that a “distribution curve offset may be equal to the offset of the couch”, this supposed correlation has not been established by applicant’s disclosure nor the prior art. There are no working examples in which an offset/position offset of a couch is determined using the activity distribution set of the tracer species, which is based on a PET dataset. Therefore applicant has failed to provide adequate direction as to how one would make or use the invention.
Applicant additionally argues that the specification allegedly provides sufficient written description for “determining an offset of the couch within the second time segment with respect tot the first time segment based on the activity distribution set of the tracer species”. Applicant provides several examples from the specification that merely reiterate determining an offset of the couch in various instances, however the specification does not describe how an offset of a couch is determined based on the activity distribution set of the tracer species. Simply pointing or stating a result (e.g. determining an offset of the couch) is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.


Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding claim 13, the limitation “one or more cross-sections [...]” in line 8 should be changed to –the one or more cross-sections [...]--.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
Claims 1-6, 8-19, and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-6, 8-19, and 38-39 are directed to abstract ideas. The claims as a whole are evaluated (as shown in detail below) and determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because initially, as a step 1 analysis of the SUBJECT MATTER ELIGIBILITY TEST, the claims are directed to machine and process;
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A;
Prong One, claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
	In claim 1 and analogous limitation of claim 19, the limitation “determining an offset of the couch within the second time segment with respect to the first time segment based on the activity distribution set of the tracer species, including: determining, from the plurality of segment activity distributions, a first segment activity distribution and a second segment activity distribution, the first segment activity distribution corresponding to the first time segment and a first PET data subset of the plurality of PET data subset, the second segment activity distribution corresponding to the second time segment and a second PET data subset of the plurality of PET data subsets, the first PET data subset and the second PET data subset corresponding to a same region of the subject but different time segments; determining a difference between the first segment activity distribution and the second segment activity distribution; and determining the offset of the couch within the second time segment with respect to the first time segment based on the difference” are concepts analogous to human mental work which have been identified by the courts by way of example, such as mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) Alice Corp., 134 S. Ct. at 2355-56). Which in the claims set forth above, the claim limitations are identified as concepts analogous to human mental work relating to collection, storage, and recognition of data as noted by the courts (Smart Systems Innovations). For example, an operator could observe the PET dataset and specifically the activity distribution set as well as observe the couch movement to determine the offset of the couch as claimed. Claims 2-5, 8-14, 17, and 18 recite further limitations of concepts analogous to human mental work.
In claim 6, the limitation “wherein the determining a distribution curve offset between the first section distribution curve and the second section distribution curve includes: determining the distribution curve offset by registering the second section distribution curve with the first section distribution curve using a registration algorithm” are mathematical concepts which have been identified by the courts by way of example, such as mathematical relationships, mathematical formulas or equations, mathematical calculations (Alice Corp., 134 S. Ct. at 2355-56). Which in the claims set forth above, the claim limitations are identified as mathematical calculations as noted by the courts (Digitech, 758 F.3d at 1344, 1350-51). Claims 15-16 further recite limitations of mathematical concepts. 
In claim 38, the limitation “determining a position offset of the couch based on the activity distribution curve set, including: determining, from the plurality of section activity distribution curves, a first section distribution curve and a second section distribution curve, the first section distribution curve corresponding to the first time segment and a first PET data subset of the plurality of PET data subset, the second section distribution curve corresponding to the second time segment and a second PET data subset of the plurality of PET data subsets, the first PET data subset and the second PET data subset corresponding to a same region of the subject but different time segments: determining a distribution curve offset between the first section distribution curve and the second section distribution curve; and determining the offset of the couch within the second time segment with respect to the first time segment based on the distribution curve offset” are concepts analogous to human mental work which have been identified by the courts by way of example, such as mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) Alice Corp., 134 S. Ct. at 2355-56). Which in the claims set forth above, the claim limitations are identified as concepts analogous to human mental work relating to collection, storage, and recognition of data as noted by the courts (Smart Systems Innovations). For example, an operator could observe the PET dataset and specifically the activity distribution curve set as well as observe the couch movement to determine the position offset of the couch as claimed. 
In claim 39, the limitation “determining a couch code of the couch code based on the position offset and a reference couch code” are mathematical concepts which have been identified by the courts by way of example, such as mathematical relationships, mathematical formulas or equations, mathematical calculations (Alice Corp., 134 S. Ct. at 2355-56). Which in the claims set forth above, the claim limitations are identified as mathematical calculations as noted by the courts (Digitech, 758 F.3d at 1344, 1350-51). 
Prong Two, claims set forth below do not integrate the abstract ideas (judicially recognized exceptions) into a practical application as shown below;
In claim 1 and analogous limitation of claim 19, the limitation “obtaining a positron emission tomography (PET) dataset relating to a subject acquired, based on a tracer species in the subject, by a positron emission tomography (PET) device, wherein the PET dataset relating to the subject is acquired for a time period when the subject moves by moving a couch on which the subject is supported, the time period comprising a plurality of time segments including a first time segment and a second time segment; determining, based on at least a portion of the PET dataset, an activity distribution set of the tracer species in the subject within the time period, the activity distribution set including a plurality of segment activity distributions, each of the plurality of segment activity distributions corresponding to one of the plurality of time segments included in the time period and one of a plurality of PET data subsets included in the PET dataset” is an additional element that merely adds insignificant extra-solution activity to the judicial exception and therefore does not integrate the abstract ideas (judicially recognized exceptions) into a practical application. Specifically this limitation adds mere data gathering. See MPEP 2106.05(g).
Additionally in claim 1 and analogous limitation of claim 19, the limitation “at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including” are additional elements that merely apply or implement the judicial exceptions on a computer and therefore do not integrate the abstract ideas (judicially recognized exceptions) into a practical application. See MPEP 2106.05(f).
In claim 38, the limitation “obtaining a positron emission tomography (PET) dataset relating to a subject acquired when a couch supporting the subject moves within a time period comprising a plurality of time segments including a first time segment and a second time segment; acquiring an activity distribution curve set based on the PET dataset, the activity distribution curve set comprising a plurality of section activity distribution curves, each of the plurality of section activity distribution curves corresponding to one of the plurality of time segments included in the time period and one of a plurality of PET data subsets included in the PET dataset” is an additional element that merely adds insignificant extra-solution activity to the judicial exception and therefore does not integrate the abstract ideas (judicially recognized exceptions) into a practical application. Specifically this limitation adds mere data gathering. See MPEP 2106.05(g).
Additionally in claim 38, the limitation “at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including” are additional elements that merely apply or implement the judicial exceptions on a computer and therefore do not integrate the abstract ideas (judicially recognized exceptions) into a practical application. See MPEP 2106.05(f).
As for the Step 2B,
In claim 1 and analogous limitation of claim 19, the limitations “obtaining a positron emission tomography (PET) dataset relating to a subject acquired, based on a tracer species in the subject, by a positron emission tomography (PET) device, wherein the PET dataset relating to the subject is acquired for a time period when the subject moves by moving a couch on which the subject is supported, the time period comprising a plurality of time segments including a first time segment and a second time segment; determining, based on at least a portion of the PET dataset, an activity distribution set of the tracer species in the subject within the time period, the activity distribution set including a plurality of segment activity distributions, each of the plurality of segment activity distributions corresponding to one of the plurality of time segments included in the time period and one of a plurality of PET data subsets included in the PET dataset” and “at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including” are additional elements that merely adds insignificant extra-solution activity to the judicial exception that are well-understood, routine, and conventional activities previously known to the industry.
In claim 38, the limitations “obtaining a positron emission tomography (PET) dataset relating to a subject acquired when a couch supporting the subject moves within a time period comprising a plurality of time segments including a first time segment and a second time segment; acquiring an activity distribution curve set based on the PET dataset, the activity distribution curve set comprising a plurality of section activity distribution curves, each of the plurality of section activity distribution curves corresponding to one of the plurality of time segments included in the time period and one of a plurality of PET data subsets included in the PET dataset” and “at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including” are additional elements that merely adds insignificant extra-solution activity to the judicial exception that are well-understood, routine, and conventional activities previously known to the industry.
Therefore, claims 1-6, 8-19, and 38-39 are not patent eligible in light of the subject matter eligibility test for products and processes where it is noted that prior to evaluation of claims for patentability, the broadest reasonable interpretation of the claim has been established and the claims are analyzed as a whole when evaluating for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-19, and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 19, and 38 set forth “obtaining a positron emission tomography (PET) dataset” “for a time period when the subject moves by moving a couch” (analogous limitation in claim 38: “couch supporting the subject moves with a time period”) and further that “an activity distribution set of the tracer species” is determined (analogous limitation in claim 38: “acquiring an activity distribution curve set based on the PET dataset”). It is additionally set forth that an “offset of the couch” is determined “based on the activity distribution set of the tracer species” (activity distribution curve set” of claim 38). The claims also set forth that this determination includes “determining a difference between” a “first segment activity distribution” and a “second activity distribution” and using “the difference” to  determine the “offset of the couch”.  Because the disclosure lacks description as to how this is accomplished, it cannot be determined without undue experimentation and therefore the disclosure is non-enabling. 
The following is an analysis of the undue experimentation factors, as established in In re Wands (Fed. Cir. 1988) and set forth in MPEP §2164.01 (a):
The nature of the invention as set forth in the claims and described in applicant’s disclosure is provided as systems and methods for determining an offset/position offset of a couch. However, a PET dataset and subsequent determination of an activity distribution set of the tracer species from the PET dataset would not provide information suitable for making the determination of an offset/position offset of a couch. In order to accomplish such, undue experimentation would be required to make a claim that a correlation between “an activity distribution set of the tracer species” from a “PET dataset” and “an offset of the couch” even exists. 
The state of the prior art is absent to such a correlation between an activity distribution set of the tracer species and an offset/position offset of the couch. Generally, in PET systems, the couch offset/ position offset is determined using various sensor based techniques. For example, US 2019/0059831 to Hu et al. disclose determining position offset of a PET couch using a position sensor such as a laser interferometer in e.g. [0035]. The level of one of ordinary skill in the art is high but the level of predictability in the art of imaging is low. Therefore, one of ordinary skill in the art would not be apprised of how to determine on offset/ position offset of the couch based on the activity distribution set of the tracer species, which is based on a PET dataset with the knowledge available according to the prior art and in consideration of applicant’s disclosure.  Therefore, the quantity of experimentation needed to accomplish the determination of an offset/position offset of the couch using a PET dataset is vast. 
Additionally, the applicant has failed to provide adequate direction as to how one would make or use the invention. Applicant’s disclosure mentions determining an offset/positon offset of the couch based on the activity distribution set of the tracer species in at least paragraphs [0047], [0048], [0050], [0060], [0065], [0081]- [0084], [0088], [0100]-[0104], [0106], [0110], [0134] of the pre-grant publication version of the instant application as well as in flowcharts in Figs. 5 and 8, but without adequate direction as to how the offset/position offset of the couch is determined based on the activity distribution set of the tracer species. Specifically, at [0104], applicant’s disclosure states that a “distribution curve offset may be equal to the offset of the couch”, however as previously noted by examiner above, this supposed correlation has not been established by applicant’s disclosure nor the prior art. There are no working examples in which an offset/position offset of a couch is determined using the activity distribution set of the tracer species, which is based on a PET dataset. 
	With consideration of all the relevant factors, applicant has not apprised one of ordinary skill of how to make or use the invention for the ends purportedly accomplished with the invention. Doing so would require undue experimentation. 

Claims 1-6, 8-19, and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, fails to provide sufficient written description for “determining an offset of the couch [...] based on the activity distribution set of the tracer species” of claims 1, 19 and analogous limitation of claim 38 (“determining a position offset of the couch based on the activity distribution curve set”). Although the determination of an offset/position offset of the couch is described in at least paragraphs [0047], [0048], [0050], [0060], [0065], [0081]- [0084], [0088], [0100]-[0104], [0106], [0110], [0134] of the pre-grant publication version of the instant application as well as in flowcharts in Figs. 5 and 8, the specification does not describe how an offset of a couch is determined based on the activity distribution set of the tracer species. Simply pointing or stating a result (e.g. determining an offset of the couch) is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for determining an offset of the couch based on the activity distribution set of the tracer species without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement.  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of determining an offset of the couch based on the activity distribution set of the tracer species that can be performed.  That is to say, the applicant is attempting to claim the entire genus of determining an offset of the couch based on the activity distribution set of the tracer species, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.” Ariad, 598 F.3d at 1349 (emphasis added).
While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how a relative alignment could be determined to implement a self-calibration, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793